FILED
                             NOT FOR PUBLICATION                              JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN HARRIS,                                     No. 09-35508

               Plaintiff - Appellant,            D.C. No. 6:08-cv-00258-HO

  v.
                                                 MEMORANDUM *
JOE E. CAPPS, Inspector III; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       John Harris, an Oregon state prisoner, appeals from the district court’s

judgment in his 42 U.S.C. § 1983 action alleging prison officials placed him in

disciplinary segregation in violation of his Eighth Amendment rights. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Harris’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289

F.3d 623, 626 (9th Cir. 2002), and we affirm.

       Harris failed to raise a genuine issue of material fact as to whether

defendants deliberately exposed him to a serious risk of harm when they

temporarily transferred him to disciplinary segregation, because security protocols

were in place to protect inmates from one another. See Farmer v. Brennan, 511

U.S. 825, 837 (1994) (“[A] prison official cannot be found liable [for deliberate

indifference] unless the official knows of and disregards an excessive risk to

inmate . . . safety.”).

       Harris’s remaining contentions are unpersuasive, and his motion for

appointment of counsel is denied.

       AFFIRMED.




                                           2                                     09-35508